DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 rejected under 35 U.S.C. 101

Claims 22, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to an abstract idea (formula mathematic) (n . m) and it is also non- statutory (program per se). Therefore, given the broadest reasonable interpretation, the claims are drawn to a non-statutory embodiments and not eligible for patent protection under 35 USC 101.
Claims 23-31 and 33-42 are rejected for the same reason since they depend from rejected claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weffers-Albu et al. (US 2017/0143229) discloses rehabilitation system and method.
Wu (US 2017/0087301) discloses life………platform.
Johnson, Jr. (US 2002/0062089) discloses method for detecting deception.
Dolge et al. (US 2010/0042011) discloses three-dimensional…….cortex.
Blanco et al. (US 2012/0245481) discloses method….recordings.
Gevins (US 5,119,816) discloses EEG ….method.
Burton (US 2021/0169417) discloses mobile…systems.
Sarma et al. (US 2014/0121554) discloses seizure…..systems.
Faul et al. (US 2012/0101401) discloses method for the real-time…..signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 16, 2022

                                                                                 /DANIEL PREVIL/                                                                                 Primary Examiner, Art Unit 2684